AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                v.                                           (For Offenses Committed On or After November 1, 1987)


                              Sofia Santos                                   Case Number: 3:18-mj-22709-CEA


                                                                             Defendant's Atta
                                                                                                      __JtJ;;[j -
:::;:NO. 80778298                                                                         Jf~1'(;;~
 ISi pleaded guilty to count(s) 1 of Complaint                                --.____
                                          ~~~~~~~~~~~~~~~~~~~~~~~-rr!'"'-"''-fi-+~~-
                                                                                                ···l coe .

 D was found guilty to count(s)                                                          ·-..---.22t:.7:L
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8: 1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                                 1



 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

ISi    Assessment: $10 WAIVED          12:1 Fine: WAIVED
12:1   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the    defendant's possession at the time of arrest upon their deportation or removal ..
D      Court recommends defendant be deported/removed with relative,                   charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, November 8, 2018
                                                                          Date oflmposition of Sentence



                                                                          IIMLtii:C:LOCK
                                                                          UNITED STA TES MAGISTRATE JUDGE

                                                                                                                  3: l 8-mj-22709-CEA
